UNITED STATES COURT OF APPEALS
                       FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 00-1622
                                    ___________

Kurt R.E. Madsen, D.O.,                   *
                                          *
             Plaintiff/Appellant,         *   Appeal from the United States
                                          *   District Court for the Eastern
      v.                                  *   District of Missouri
                                          *
Audrain Health Care, Inc.,                *
d/b/a Audrain Medical Center,             *
Joseph A. Corrado, M.D., and              *
Michael D. Jones, M.D.,                   *
                                          *
             Defendants/Appellees.        *

                                    ___________

                            Submitted: January 10, 2001
                               Filed: April 24, 2001
                                   ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and DOTY,1
      District Judge
                          ___________

DOTY, District Judge

      Kurt R.E. Madsen, D.O., brought this diversity action challenging the decision
of Audrain Medical Center to restrict his medical staff privileges. He asserted claims

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, sitting by designation.
against the hospital, its chief of staff and chief of surgery for breach of contract, tortious
interference with contract and business relationships and slander. Defendants moved
to dismiss and the district court2 granted the motion, dismissing six of the seven claims
brought by Madsen. The district court's order did not contain certification language
permitting interlocutory review, nevertheless Madsen appealed. His subsequent
attempts to obtain certification from the district court pursuant to Fed. R. Civ. P. 54(b)
failed. Absent certification pursuant to Rule 54(b) or 28 U.S.C. 1292(b), we dismiss
this appeal for lack of jurisdiction.

       A true copy.

              ATTEST:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                             -2-